     Case 18-02132-LT7        Filed 09/03/19    Entered 09/03/19 16:01:23           Doc 247      Pg. 1 of 2




1    JaVonne M. Phillips, Esq. SBN 187474
     Jennifer C. Wong, Esq. SBN 246725
2
     McCarthy & Holthus, LLP
3    411 Ivy Street
     San Diego, CA 92101
4    Phone (877) 369-6122
     Fax (619) 685-4811
5

6    Attorneys for
     Wells Fargo Bank, N.A.
7

8                               UNITED STATES BANKRUPTCY COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
     In re:                                         )    Case No. 18-02132-LT13
11                                                  )
12
     Marlin Eugene Leisher, Jr. dba Living Life     )    Chapter 7
     Insurance Svc,                                 )
13                                                  )    NOTICE OF SATISFACTION OF
                                                    )    CLAIM 1-1
14                    Debtor.
                                                    )
15
                                                    )    (In re: 2218 Valley Road, Oceanside, CA
                                                    )    92056)
16                                                  )
17            TO THE DEBTOR(S), TRUSTEE, ATTORNEYS OF RECORD AND OTHER

18   INTERESTED PARTIES:

19            PLEASE TAKE NOTICE that Wells Fargo Bank, N.A., hereby files its Notice of

20   Satisfaction in the above-entitled Court. Please take notice that the Claim of Wells Fargo Bank,

21   N.A. filed on 05/11/2018 as Claim Number 1-1 has been satisfied. No further payments from the

22
     Trustee are necessary.

23   Dated: September 3, 2019                              McCarthy & Holthus, LLP
24

25                                                         By: /s/ Jennifer C. Wong
                                                              Jennifer C. Wong, Esq.
26                                                            Attorney for Wells Fargo Bank, N.A.
27

28

29
                                                     1                                  File No. CA-18-145070
                                                                Notice of Satisfaction Case No. 18-02132-LT13
        Case 18-02132-LT7         Filed 09/03/19     Entered 09/03/19 16:01:23        Doc 247     Pg. 2 of 2
                                          CERTIFICATE OF SERVICE


       On 9/3/2019, I served the foregoing NOTICE OF SATISFACTION OF CLAIM 1-1 on the following
individuals by electronic means through the Court’s ECF program

       TRUSTEE                              DEBTOR(S) COUNSEL
       Leslie T. Gladstone                  Marc Voisenat
       candic@flgsd.com                     voisenat@gmail.com

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
and correct.

                                                                /s/ Salvador Arroyo
                                                                Salvador Arroyo


       On 9/3/2019, I served the foregoing NOTICE OF SATISFACTION OF CLAIM 1-1 on the following
individuals by depositing true copies thereof in the United States mail at San Diego, California, enclosed in a sealed
envelope, with postage paid, addressed as follows:

       DEBTOR(S)
       Marlin Eugene Leisher, Jr., 2218 Valley Rd., Oceanside, CA 92056




       I declare under penalty of perjury under the laws of the United States of America that the foregoing
       is true and correct.

                                Dated: 9/3/2019                 /s/ Hue Banh
                                                                Hue Banh




                                                                                              M&H File No. CA-18-145070
